Case 3:14-cr-00175-WHA Document 962-8 Filed 01/10/19 Page 1 of 3




            EXHIBIT H
       Case 3:14-cr-00175-WHA Document 962-8 Filed 01/10/19 Page 2 of 3




                    PACIFIC GAS AND ELECTRIC COMPANY
                             October 2017 Wildfires
                         CPUC Data Request – Common
Requesters: Leslie L. Palmer and Nicholas Sher
Request Date: November 21, 2017


Question 36:
When was the subject conductor(s) installed?


Response to Question 36:
Below please find a list of the install dates for the incident span conductors as defined by the
CPUC’s letter dated December 20, 2017.

                    Incident                                 Incident Span Install
                                       Incident Name
                    Number                                           Year

                  171010-8558      Adobe                             1966*

                  171020-8589      Atlas (Location 1)                 1930

                  171023-8596      Atlas (Location 2)                 1930

                  171020-8591      Cascade                            1980

                  171010-8557      Cherokee                           1960

                  171013-8569      La Porte                           1947

                  171012-8565      Lobo                               1973

                  171011-8563      McCourtney                        1985*

                  171020-8590      Norrbom                            1947

                  171016-8576      Nuns (Location 1)                  1953

                  171031-8606      Nuns (Location 2)                  1961




                                                 1
       Case 3:14-cr-00175-WHA Document 962-8 Filed 01/10/19 Page 3 of 3




                  Incident                              Incident Span Install
                                    Incident Name
                  Number                                        Year

                171020-8585      Oakmont                         1965

                171020-8586      Partrick                        1981

                171021-8592      Pocket                          1946

                171009-8554      Point                           1948

                171009-8553      Potter / Redwood                1947

                171011-8562      Sulphur                         1966

                171026-8601      Tubbs                           1944


* PG&E has provided a best estimate of the installation year for Adobe and McCourtney
conductors based on installation year of other assets near the conductor.


Response provided by:

Karen O’Connor, Manager Distribution Asset Strategy & Development, Pacific Gas and Electric
Company, 77 Beale Street, San Francisco, California 94105




                                              2
